DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 07/14/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2014/0338997) in view of Hashimoto et al. (JP 2004-345448 A, Machine Translation of Description ‘MTD’) and Shimoda (US 2018/0072352).
With respect to claims 9-10, Okada et al. discloses an assembly for a hybrid motor vehicle (paragraph 31) comprising: a vehicle floor (3); a vehicle seat (7) including a seat face (fig. 1); and a vehicle battery (2) including a battery housing (figs. 4-5); wherein the vehicle battery (2) is arranged below the vehicle seat (7) and above the vehicle floor (battery 2 is above 33 which is the outer region of the vehicle floor 3; figs. 4-5).  (Figs. 1-10, paragraphs 32-56.)  Okada et al. discusses two legs (71; paragraph 39) of the seat but does not explicitly disclose two seat rails.  Hashimoto et al. teaches of at least two seat rails (70) connecting the vehicle seat (25) to the vehicle floor (26) (MTD paragraph 33); the battery housing (52; MTD paragraph 27) includes a central tunnel region (fig. 2) which faces a central tunnel (fig. 2) of the motor vehicle and a sill region (fig. 2) which faces a sill of the motor vehicle (fig. 2).  (Figs. 1-7, MTD paragraphs 14-53.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hashimoto et al. into the invention of Okada et al. to provide an on-vehicle structure for a high-piezoelectric component which can reduce the time required for mounting the high-piezoelectric component and the seat.  (Paragraph 5.)  Although there appears to be a rounded edge on the battery housing (figs. 4-5), Okada et al., as modified, does not explicitly disclose a bevel.  Shimoda teaches of the battery housing (31; 32, 35, 37) includes a deflection bevel (fig. 3; 37) which is arranged in only an upper one-fourth of the battery housing (see fig. 3; deflection bevel in 37 in in upper one-fourth of wall consisting of 37 and 35); and the inclination angle a is of constant configuration over an entire deflection bevel length of the deflection bevel (fig. 3).  (Figs. 1-6, paragraphs 14-55.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Shimoda into the invention of Okada et al., as modified, in order to absorb energy.  (Paragraph 35.)  From the teachings of Hashimoto et al. and Shimoda, Okada et al., as modified, the deflection bevel (taught from Shimoda) is arranged in the sill region.
With respect to claim 11, Okada et al., as modified, is silent regarding an overlap between at least one of the seat rails and the battery housing with regard to a vehicle vertical direction is at most 10 mm.  Hashimoto et al. teaches of an overlap between at least one of the seat rails (70) and the battery housing (52) with regard to a vehicle vertical direction (fig. 2).  (Figs. 1-7, MTD paragraphs 14-53.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hashimoto et al. into the invention of Okada et al. to provide an on-vehicle structure for a high-piezoelectric component which can reduce the time required for mounting the high-piezoelectric component and the seat.  (Paragraph 5.)  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the overlap between at least one of the seat rails and the battery housing with regard to a vehicle vertical direction is at most 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 16, Okada et al., as modified, is silent regarding at least one of the two seat rails has an edge that is one of rounded or chamfered. Hashimoto et al. teaches at least one of the two seat rails has an edge that is one of rounded or chamfered (fig. 1).  (Figs. 1-7, MTD paragraphs 14-53.)  It would have been an obvious matter of design choice to make the different portions of the seat rails of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., Hashimoto et al. and Shimoda, as applied to claim 9 above, and further in view of Arisawa (WO 2008/125946 A1).
With respect to claims 12-13 and 15, Okada et al., as modified, discloses the inclination angle a is of constant configuration over an entire deflection bevel length of the deflection bevel (taught from Shimoda) but is silent regarding the deflection bevel encloses an inclination angle a of between 5° and 20° with an upper side of the battery housing.  Arisawa teaches of the battery housing (120) includes a deflection bevel (fig. 5A) which is arranged on an upper side or in an upper region of the battery housing (120); the battery housing includes an upper side running horizontally (fig. 5A), and the deflection bevel encloses an inclination angle a of between 5° and 20° with an upper side of the battery housing (abstract); wherein the inclination angle a is of constant configuration over an entire deflection bevel length of the deflection bevel (fig. 5B); the deflection bevel extends along a longitudinal edge of the battery housing (fig. 5A), the longitudinal edge of the battery housing running substantially parallel to the at least two seat rails (fig. 5B).  (Figs. 5A-5B, paragraphs 31-39.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Arisawa into the invention of Okada et al., as modified, so that the housing does not move within the passenger compartment of the vehicle at the time of a collision.  (Paragraph 38.)  From the teachings of Hashimoto et al. and Arisawa, Okada et al., as modified, the deflection bevel (taught from Arisawa) is arranged in the sill region.
With respect to claim 14, Okada et al., as modified, is silent regarding in the case of a lateral impact of the hybrid motor vehicle tending to move a first seat rail of the seat rails laterally toward the vehicle battery, at least one of the following occurs: (1) the first seat rail is moved by way of the deflection bevel along a first displacement direction in the upward direction or (2) the battery housing is moved along a second displacement direction in the downward direction.  Arisawa teaches of the battery housing (120) includes a deflection bevel (fig. 5A) which in the case of a lateral impact of the hybrid motor vehicle (MTD paragraph 8) the battery housing (120) is moved along a second displacement direction in the downward direction (MTD paragraphs 11, 28, 33, 38).  (Figs. 5A-5B, paragraphs 31-39.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Arisawa into the invention of Okada et al., as modified, so that the housing does not move within the passenger compartment of the vehicle at the time of a collision.  (Paragraph 38.)  Furthermore, regarding the limitation of “in the case of a lateral impact of the hybrid motor vehicle tending to move a first seat rail of the seat rails laterally toward the vehicle battery, at least one of the following occurs: (1) the first seat rail is moved by way of the deflection bevel along a first displacement direction in the upward direction or (2) the battery housing is moved along a second displacement direction in the downward direction” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Okada et al., as modified, discloses the structural limitations of the claim.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al., Hashimoto et al. and Shimoda, as applied to claim 9 above, and further in view of Onodera et al. (US 9,981,541).
With respect to claim 17, Okada et al., as modified, is silent regarding the battery housing not having  a deflection bevel on one side.  Onodera et al. discloses a battery housing (22, 44) having a deflection bevel (44) on the side of an expected collision (fig. 1) and lacking a deflection bezel on the opposite side.  (Figs. 1-14D, col. 3, lines 56-67, cols. 4-17.)  It would have been an obvious matter of design choice to make the different portions of the battery housing of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  From the teachings of Onodera et al.; Okada et al., as modified, discloses the central tunnel region (side opposite impact region) of the battery housing lacks a deflection bevel (taught from Onodera et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614